United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2851
                                   ___________

United States of America                *
                                        *
                     Appellee,          *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Cody Stanley,                           *
                                        *
                     Appellant.         *
                                   ___________

                             Submitted: February 11, 2004

                                  Filed: April 6, 2004
                                   ___________

Before BYE, HEANEY, Circuit Judges, and HOVLAND,1 District Judge.
                              ___________

HEANEY, Circuit Judge.

      Cody Stanley pled guilty to one count of conspiring to distribute 500 grams or
more of a mixture containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), and 846. At sentencing, Stanley moved for a two-level




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, sitting by designation.
reduction in his offense level for being a minor participant in the offense. The district
court2 denied the motion. Stanley now appeals, and we affirm.

                                  BACKGROUND

       In 2002, Stanley was part of a conspiracy to distribute methamphetamine with
Vincent Deherrerea, Chad Risius, Dan Vinton, and others. Deherrerea was the main
source for the drug, which he received in large quantities from suppliers in Colorado
and Wisconsin. After Deherrerea received methamphetamine, he would give it to
others, including Stanley, for redistribution. Stanley admitted that he personally
distributed methamphetamine to numerous people.

       Stanley not only helped distribute methamphetamine, but assisted in obtaining
and safeguarding it as well. Stanley once tried to purchase $2,000 worth of
methamphetamine for Deherrerea from another supplier, but was unsuccessful. He
often acted as Deherrerea’s driver and accompanied him on out-of-state trips to pick
up methamphetamine. On one occasion, Stanley drove Deherrerea to Colorado so
that Deherrerea could pick up ten pounds of methamphetamine. He also drove
Deherrerea to the residence of Travis Zeisman, where Deherrerea would regularly sell
one ounce quantities of methamphetamine to Zeisman. In addition, Stanley stored
methamphetamine for Deherrerea.

        Prior to sentencing, Stanley objected to the Presentence Report to the extent
that it failed to grant him a two-level reduction in recognition of his minor role in the
offense. He entered into a stipulation of facts with the government in which he
specifically admitted much of the conduct outlined above. He admitted taking
Deherrerea to Colorado to purchase methamphetamine once when the amount


      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
Deherrerea obtained could have been as much as ten pounds. According to the
stipulation, however, Stanley did not know the exact amount purchased and did not
directly participate in or fund this transaction. The government further agreed that
others familiar with the conspiracy characterized Deherrerea as the leader of the
group and Stanley as one of his subordinates.

       At sentencing, Stanley moved for a two-level reduction in his offense level due
to his minor role in the conspiracy and limited participation in the Colorado
transaction, which accounted for most of the drug quantity attributed to him. He
relied solely on the Presentence Report and the stipulation of facts in support of his
motion. The district court denied the adjustment, finding that Stanley played multiple
roles in the conspiracy as custodian, distributor, transporter, and would-be purchaser
of the drugs, and that his deep involvement precluded a finding that he was a minor
participant. Following unrelated adjustments, Stanley had a guideline sentencing
range of 87-108 months. The district court sentenced Stanley to 87 months in prison
to be followed by 4 years of supervised release. This appeal followed.

                                     ANALYSIS

       The sole issue before us is whether the district court erred in refusing to grant
Stanley a two-level role reduction at sentencing based on the stipulated facts and
unobjected-to portions of the Presentence Report. We review the district court’s
factual findings at sentencing for clear error, and its interpretation and construction
of the sentencing guidelines de novo. United States v. Snoddy, 139 F.3d 1224, 1226-
27 (8th Cir. 1998). In some instances, our court has determined that cases involving
undisputed facts should result in a de novo review. See United States v. McGarr, 330
F.3d 1048, 1050 (8th Cir. 2003); United States v. Waggoner, 103 F.3d 724, 726 (8th
Cir. 1997). We have generally reviewed the district court’s decision to grant or deny
a sentencing reduction based on the defendant’s role for clear error, however,
“[b]ecause the evaluation of a participant’s status in the offense involves a factual

                                          -3-
determination.” United States v. Field, 110 F.3d 587, 590 (8th Cir. 1997); see also
United States v. Camacho, 348 F.3d 696, 700-01 (8th Cir. 2003) (reviewing the denial
of a minor role reduction for clear error despite little dispute about the underlying
facts); United States v. Alverez, 235 F.3d 1086, 1090 (8th Cir. 2000) (“‘Whether a
defendant qualifies for a minor participant reduction is a question of fact, the
determination of which we review for clear error.’” (quoting United States v. Hale,
1 F.3d 691, 694 (8th Cir. 1993))). While there may be circumstances in which the
absence of any factual dispute as to the defendant’s role would result in de novo
review, this is not such a case. The district court here was admittedly presented with
a set of undisputed facts, but it was still required to deduce Stanley’s role in the
conspiracy based on those facts. That determination is a factual one, and we thus
review for clear error.

       A defendant is eligible to receive a two-level reduction if he was a minor
participant in the criminal offense. USSG § 3B1.2(b). A minor participant is
someone “who is less culpable than most other participants, but whose role could not
be described as minimal.” Id., comment. (n.5).

      The mere fact that a defendant is less culpable than his codefendants
      does not entitle defendant to “minor participant” status. Whether a
      downward adjustment is warranted is determined not only by comparing
      the acts of each participant in relation to the relevant conduct for which
      the participant is held accountable, but also by measuring each
      participant's individual acts and relative culpability against the elements
      of the offense.

Snoddy, 139 F.3d at 1228 (citations omitted). The burden of establishing eligibility
for a mitigating role reduction rests with the defendant. United States v. Thompson,
60 F.3d 514, 517 (8th Cir. 1995).




                                         -4-
       We agree with the district court that Stanley has not met his burden of showing
that he is eligible for a minor role reduction. He admitted that he distributed
methamphetamine many times to several different people. He helped Deherrerea to
obtain, transport, and store methamphetamine, and even attempted to procure it from
other sources. Clearly, Stanley was less culpable than Deherrerea. Deherrerea was
not the only other member of the conspiracy, however, and his leadership role is
accounted for elsewhere in the guidelines. See USSG § 3B1.1 (requiring an increased
offense level if a defendant was the organizer, leader, manager, or supervisor of other
participants in the offense). Stanley has failed to show that he was less culpable than
other members of the conspiracy, many of whom assisted Deherrerea in a similar
fashion.

       Stanley directs us to the transaction in which Deherrerea received ten pounds
of methamphetamine from Colorado, which was included for the purpose of
calculating his sentence. Though he accompanied Deherrerea to get the drugs and
back to Iowa, he maintains that he was only a driver, entitling him to the minor role
reduction. In Alverez, our court recognized that operating solely as a courier “does
not automatically entitle the defendant to a downward adjustment” because
“‘[t]ransportation is a necessary part of illegal drug distribution.’” 235 F.3d at 1090
(quoting United States v. Martinez, 168 F.3d 1043, 1048 (8th Cir. 1999)). That is
particularly true in this case, for the evidence showed that Deherrerea counted on
drivers to effectuate his drug deals. When this transaction is considered in light of
the evidence that being a courier was but one of many different duties Stanley
undertook on behalf of the conspiracy, we cannot say the district court erred in
denying a mitigating role reduction.

                                  CONCLUSION

      The judgment of the district court is affirmed.
                    ______________________________

                                         -5-